Case 1:15-cr-00825-ALC Document 76 Filed 05/30/19 Page 1 of 2

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#: 5-30
> ™
UNITED STATES DISTRICT COURT DATE FILED S-3O-1G
SOUTHERN DISTRICT OF NEW YORK
United States of America Consent Order of Restitution
v. 15 Cr. 825 (ALC)

Elliot Halberstam,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Andrew D. Beaty, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count One of
the above-referenced Indictment; the consent of the Defendant; and all other proceedings in this
case, it is hereby ORDERED that:

1. Amount of Restitution. Elliot Halberstam, the Defendant, shall pay restitution in the
total amount of $150,000 to the victim of the offense charged in Count One. The names and
address of the victim are set forth in the Schedule of Victims attached hereto. Upon advice of a
change of address, the Clerk of the Court is authorized to send payments to the new address without
further order of this Court.

2. Schedule of Payments. Restitution shall be paid in monthly installments of at least 10%
of gross monthly income over a period of supervision to commence 30 days after the date of
judgment or release from custody, whichever is later. The defendant shall notify the United States
Attorney for this district within 30 days of any change of mailing address or residence address that
occurs while any portion of the restitution remains unpaid.

3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
03.14.2019
Case 1:15-cr-00825-ALC Document 76 Filed 05/30/19 Page 2 of 2

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
Ney 30,201 20. 20M (Avtoe y Can

UNITED STATES DISTRICT JUDGE .

 
